Dear Senator Melton:
This official Attorney General's opinion letter is issued in response to your request for a ruling on the following questions:
         Section 167.231 provides that `Within all school districts except metropolitan districts the board of education shall provide transportation to and from school for all pupils living more than three and one half miles from school and may, provide transportation for all pupils.
         Section 163.161 RSMo. provides generally for the payment of state aid for transportation and appears to be restricted to the payment of transportation costs. The latter section states: `The state board of education shall approve all bus routes and determine the total miles each district shall have for effective and economical transportation of the pupils and shall determine allowable costs.'
         My question is this: Under Section 167.231, does not the local school board have the unrestricted right to provide transportation for all pupils (assuming they comply with all of Section 167.231), and does the statement `The state board of education shall approve all bus routes' refer solely to the determination of allowable costs? Is there anything to prevent the local school districts from furnishing transportation to the pupils at the cost of the local district? (Emphasis supplied by Requestor).
The questions you pose are essentially the same as the questions answered by this office in Opinion No. 75, Mallory, November 19, 1980. A copy of this opinion is included for your reference.
Based on the rationale of Opinion No. 75, which we here reaffirm, it is clearly permissible for a school district to provide transportation for all students providing that the district complies with all of the provisions of § 167.231, RSMo Supp. 1980. As you state in your request, § 163.161, RSMo Supp. 1980, relates solely to the calculation of state aid for transportation of pupils.
It is our view that local school districts may provide transportation for all students pursuant to § 167.231.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure Att'y Gen. Op. No. 75, Mallory, 11/19/80